DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶/L) where # denotes the page number and ¶/L denotes the paragraph number or line number. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This office action is in response to the papers as filed 10/26/2020.	
Claim(s) 1-12 is/are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on:
6/15/2021
4/19/2021
are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

I. Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,734,181. 

Although the claims at issue are not identical, they are not patentably distinct from each other because – as understood – the claims vary in semantic terms only, e.g. “carbon nanowire” vs “carbon nanotube structure,” etc. The remaining elements (electrodes, fixing between, etc.) are claimed. 
II. Claims 1 and 3-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-12 of U.S. Patent No. 10,734,181 in view of US 2014/0185777 to Liu, et al. 

To the extent the claims of ‘181 do not recite the features of Claims 1 and 3-10, these features are taught by Li. The discussion in the anticipation rejection below is incorporated herein by reference. The combination reflects substation of known components to achieve predictable results. MPEP 2143. 

III. Claims 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-12 of U.S. Patent No. 10,734,181 in view of: (i) US 2014/0185777 to Liu, et al., and further in view of:
(ii) US 2008/0170982 to Zhang, et al.

To the extent the claims of ‘181 do not recite the features Claim 2, these features are taught/suggested by Zhang. The discussion in the obviousness rejection below is incorporated herein by reference. The combination reflects application of known techniques to achieve predictable results. MPEP 2143. 

Claim Rejections - 35 USC §§ 102-103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

I. Claim(s) 1 and 3-10 – or as stated below - is/are rejected under 35 U.S.C. 102(a)(1) as being anticiapted by US 2014/0185777 to Liu, et al. 

With respect to Claim 1, this claim requires “at least two electrodes and at least one graphitized carbon nanotube structure.” Liu teaches at least two electrodes. (Liu “Fig. 8”). Metal plates 142 and 148 are interpreted as electrodes. Note the discussion of an electrical connection. (Liu 1: [0033]). 
Claim 1 further requires “the at least one graphitized carbon nanotube structure comprises a first end and a field emission end.” A graphitized carbon nanotube structure is taught. (Liu “Fig. 8,” 2: [0040] et seq.). 
Claim 1 further requires “the first end is opposite to the field emission end.” The structure is so oriented. (Liu “Fig. 8,” entire reference). 
Claim 1 further requires “the first end is fixed between the at least two electrodes.” The first end is fixed. (Liu “Fig. 8,” entire reference).
Claim 1 further requires “the field emission end is exposed from the at least two electrodes and configured to emit electrons.” The structure is so oriented/configered. (Liu “Fig. 8,” entire reference).
As to Claim 3, a plurality of protrusions are taught. (Liu “Fig. 8”). What is reasonably construed as a plurality of burrs is taught. (Liu “Fig. 10”). 
As to Claim 4, a plurality of stacked films is taught. (Liu 3: [0047]). 
As to Claim 5, the angles are taught. Id. 
As to Claim 6, the angles are taught. Id. 
As to Claim 7, a parallel arrangement is taught. (Liu 2: [0043], [0044]; 3: [0047]). 
As to Claim 8, the arrangement is taught. (Liu 3: [0047]). 
As to Claim 9, van der Waals are taught. Id. 
As to Claim 10, the arrangement is taught. See e.g. (Liu “Fig. 10”). 

II. Claim(s) 2 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0185777 to Liu, et al. in view of:
(i) US 2008/0170982 to Zhang, et al. 

The discussion accompanying “Rejection I” above is incorporated herein by reference. 

As to Claim 2, to the extent Liu may not teach the density, Zhang teaches a similar method of making nanotube films, yarns, etc. (Zhang, entire reference). Zhang teaches the density of the yarns can be controlled. (Zhang 14: [0220] – 15: [0221]). Density affects electrical properties. Id. This is understood as a result-effective variable, optimization of which does not impart patentability. MPEP 2144.05. 

Allowable Subject Matter
Claims 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571) 272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736